F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JAN 22 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JESUS JOHN HERNANDEZ,

                Plaintiff-Appellant,

    v.                                                   No. 00-1131
                                                      (D.C. No. 99-S-861)
    COLORADO MOTOR VEHICLE                                 (D. Colo)
    DEALER BOARD; COLORADO
    STATE DEPARTMENT OF
    REVENUE; COLORADO
    ATTORNEY GENERAL,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Jesus John Hernandez appeals from the         district court ’s grant of summary

judgment to defendants on his civil rights claims. In his complaint, appellant

alleged that defendants violated his constitutional rights in connection with the

denial of his application for a Motor Vehicle Salesperson License and a

subsequent representation to the United States Parole Commission that he had

falsified his application, resulting in the revocation of his parole and his

reincarceration. The magistrate judge recommended that defendants’ motion to

dismiss be construed as a motion for summary judgment and that it should be

granted. After appellant’s objections, which the      district court reviewed de novo,

the court accepted the magistrate judge’s recommendation and entered judgment

for defendants. This appeal followed. We have jurisdiction pursuant to

28 U.S.C. § 1291. We review the     district court ’s grant of summary judgment de

novo, applying the same standards as that court pursuant to Fed. R. Civ. P. 56(c).

See Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs.         ,

165 F.3d 1321, 1326 (10th Cir.),   cert. denied , 120 S. Ct. 53 (1999).

      On appeal, appellant contends that the       district court 1) wrongly granted

summary judgment on the basis of defendant Clark’s affidavit and in light of

disputed issues of fact, 2) wrongly allowed late filing of Clark’s affidavit,

3) should have given him leave to amend his complaint, 4) wrongly rejected his

due process and equal protection claims, and 5) improperly concluded that Clark


                                           -2-
was entitled to qualified immunity. After careful review of the entire record on

appeal together with the parties briefs in light of the applicable law, we conclude

that the district court correctly decided this case. Therefore, for substantially the

reasons stated in the district court ’s Memorandum Opinion and Order dated

February 18, 2000, the judgment of the United States District Court for the

District of Colorado is AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -3-